

116 HR 7210 IH: Budget Transparency Act
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7210IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Harder of California introduced the following bill; which was referred to the Committee on the BudgetA BILLTo amend section 1106 of title 31, United States Code, to require the President to submit to Congress additional updated economic projections before July 16 of each year.1.Short titleThis Act may be cited as the Budget Transparency Act.2.Submission of additional updated economic projectionsSection 1106(a)(1) of title 31, United States Code, is amended by striking and at the end of subparagraph (C), by inserting and at the end of subparagraph (D), and by inserting after subparagraph (D) the following: (E)updated economic projections, including projections for the Federal budget deficit, unemployment rate, changes to the gross domestic product (GDP), the consumer price index (CPI), and interest rates, and a justification for any differences in such economic projections of the Office of Management and Budget and the Congressional Budget Office;.